DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered. 
Response to Amendment
The Examiner acknowledges the amending of claims 1 and 14.
Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.
The Applicant has argued (Remarks, pg.7-8) that neither Reed nor Eisenbeiser teach the use of a stiff material “disposed about a periphery of an active cavity material structure of the VCSEL” such that the stiff material transfers a radial stress to the active cavity structure.
The Examiner does not agree. Reed teaches the use of a piezo material (fig.13 #76 or #76+#77) which is “disposed about a periphery of an active cavity material” of the laser structure (fig.13 #11) as the piezo material is reasonably close to/in the vicinity/near (“about” meaning- reasonably close to, in the vicinity, near; Merriam-Webster’s dictionary) the external boundary (“periphery” meaning- external boundary; Merriam-Webster’s dictionary) of the laser which necessarily contains active cavity material to enable lasing. The piezo element(s) of Reed are shown in figure 13 to each apply a stress in a direction towards the center of the laser (note the inward pointing arrows of fig.13) towards the optical axis which is therefore a radial stress.
Reed was modified by Eisenbeiser to make use of a VCSEL in place of the edge emitting laser type. When the VCSEL type is inserted in place of the edge emitter location of Reed the applied stress (again note the arrows) continues to be in a radial direction as it is transverse to (or towards) the optical axis of the VCSEL.
Neither Reed nor Eisenbeiser teach the stiff material. Yamanishi was relied upon to teach use of a stiff insulating material between a piezo element and a laser element and which transfer the stress induced by the piezo to the laser. When the stiff material of Yamanishi is added between the piezo element(s) of Reed the stiff material is then “disposed about a periphery of an active cavity material structure of the VCSEL” and thereby transfers the “radial stress”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant has argued (Remarks, pg.9) that Yamanishi does not cure the deficiencies of Reed and Eisenbeiser as the insulating film 2G “does not encircle the active layer” and “does not provide a radial mechanical stress”.
The Examiner does not agree. First, the piezo material location claimed is described as “about a periphery”. The claim does not state “encircle the active layer”. The Examiner notes Reed, Eisenbeiser and Yamanishi do not clearly teach the piezo to “fully encircle the active layer” however the previously cited art of Dawson (US 5903585) was cited to teach a similar feature.
Second, Yamanishi was not relied upon to teach application of a radial mechanical stress. Yamanishi was relied upon to teach placing a stiff insulating material between a piezo element and a laser element and which transfers the stress induced by the piezo to the laser. Reed, not Yamanishi, was relied upon to teach the location of the piezo and its associated stressing direction(s).
Again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn due to the current amendments.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 defines the stress to be mechanical and radial. Claim 10, depending from claim 1, then repeats the mechanical, radial nature of the stress which does not further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 8, 10, 11, 14-16 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (US 4935935) in view of Eisenbeiser (US 2003/0012249) and Yamanishi et al. (US 2006/0120422).
With respect to claim 1, Reed teaches a tunable laser (fig.13) comprising: a substrate (fig.13 #22); a laser emission structure (fig.13 #11); and a piezoelectric material (fig.13 #76 OR #76+#77) at least partially embedded within the substrate (fig.13 #76 and #76+77 are embedded within #22 due to being recessed into the surface), the piezoelectric material disposed between the substrate and an active cavity material structure (laser necessarily having an active cavity material to enable light generation) of the laser emission structure (fig.13 #76 and #76+77 are between laser #11 and the upper side edges of #22); the piezoelectric material is mechanically coupled to the active cavity material structure of the laser emission structure (fig.13 via being disposed directly on the side(s) of), such that when the piezoelectric material experiences a mechanical stress, the mechanical stress is transferred as a radial mechanical stress (fig.13 note arrows which point towards the optical axis of the laser) to the active cavity material structure (fig.1 #13; col.1 lines 54-60) of the laser emission structure; and a piezoelectric electrode (fig.13 #78 OR #78+79) in electrical communication with the piezoelectric material (fig.13), wherein the piezoelectric electrode is configured to cause an electric field within the piezoelectric material when a voltage is applied to the piezo electrode material (col.1 lines 54-60), and wherein the electric field causes the piezoelectric material to experience the mechanical stress (function of the piezo), which causes the active cavity material structure to experience the mechanical stress, which causes the emission wavelength of the laser to be modified from a nominal wavelength of the laser (col.1 lines 54-60). Reed does not specify the laser is a VCSEL type. Eisenbeiser teaches a similar laser device using a piezo material (fig.4/8) and the laser is taught be edge emitting or of a VCSEL type ([0003, 34]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a VCSEL type structure in place of the edge emitting type structure in the device of Reed as demonstrated by Eisenbeiser in order to enable emission of light in alternate direction and which is known for its ease in coupling to optical fibers.
Reed further teaches the piezo material and the laser elements to be separately electrically contacted (fig.13), but does not teach using a stiff material disposed about a periphery of the active cavity material structure of the laser structure, the stiff material mechanically coupled to the piezo material and to at least a portion of the periphery of the laser structure such that the piezoelectric material is mechanically coupled to the laser structure by the stiff material, such that the piezo stress is transferred to the laser via the stiff material. Yamanashi teaches a similar laser device which is tuned using a piezo material (fig.2), the laser and piezo to have separate electrical contacts (fig.2) and the use of a stiff material (fig.2 2G; SiO2 [0047]) which is disposed at a periphery of the laser structure, mechanically couples the piezo to the active cavity material structure of the laser structure (fig.2 via placement on the active layer), and transfers the mechanical stress from the piezo to the laser structure ([0046-51]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a stiff material, such as SiO2, as taught by Yamanashi between the laser and the piezo as such a material in the described location permits the piezo to transfer the stress as desired while also serving to fully insulate electrically the separately electrically driven laser and piezo (Yamanashi, [0047-48]).
With respect to claim 5, Reed, as modified, teaches the stiff material is transparent to light of a nominal wavelength of the laser emission structure (based on Reed using a GaAs active region having a wavelength on the order of ~850nm, SiO2 transmitting in such a range).
With respect to claim 7, Reed, as modified, further teaches the piezoelectric material is embedded in a first section of the substrate (see annotated fig.13 below) and the VCSEL emission structure is disposed on the substrate such that a first portion of the VCSEL emission structure is disposed on the first section of the substrate and a second portion of the VCSEL emission structure is disposed on a second section of the substrate, the second section of the substrate being free of the piezo electric material (see annotated fig.13 below).

    PNG
    media_image1.png
    416
    822
    media_image1.png
    Greyscale

With respect to claim 8, Reed, as modified, teaches application of a mechanical stress by an electric field onto the piezoelectric material by the piezoelectric electrode (function of piezo biased by electrode) causes the active cavity structure to experience a non-uniform mechanical stress (fig.13, when the piezo is considered only #76).
With respect to claim 10, Reed, as modified, teaches the mechanical stress is a radial mechanical stress (fig.13 note arrows pointing towards optical axis).
With respect to claim 11, Reed, as modified, teaches the mechanical stress causes a change in a band structure of the active region, resulting in an emission wavelength that differs from a nominal wavelength of the VCSEL emission structure (col.1 lines 54-60).
With respect to claim 14, Reed teaches a method for manufacturing a tunable laser (col.2 lines 45-68), the method comprising: providing a substrate (fig.12 #22), wherein a piezo electric material (fig.13 #76 OR #76+77) is at least partially embedded (fig.13 #76 and #76+77 are embedded within #22 due to being recessed into the surface) within at least a first section of the substrate (see annotated fig.13 below); forming a laser emission structure (fig.13 #11) on the first section and a second section of a substrate (see annotated fig.13 below); depositing a piezoelectric electrode on a surface of the piezoelectric material (fig.13 #78 or #78+79). Reed does not specify the laser is a VCSEL type. Eisenbeiser teaches a similar laser device using a piezo material (fig.4/8) and the laser is taught be edge emitting or of a VCSEL type ([0003, 34]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a VCSEL type structure in place of the edge emitting type structure in the device of Reed as demonstrated by Eisenbeiser in order to enable emission of light in alternate direction and which is known for its ease in coupling to optical fibers.
Reed further teaches the piezoelectric material disposed between the substrate and an active cavity material structure (laser necessarily having an active cavity material to enable light generation) of the laser emission structure (fig.13 #76 and #76+77 are between laser #11 and the upper side edges of #22); the piezoelectric material is mechanically coupled to the active cavity material structure of the laser emission structure (fig.13 via being disposed directly on the side(s) of), such that when the piezoelectric material experiences a mechanical stress, the mechanical stress is transferred as a radial mechanical stress (fig.13 note arrows which point towards the optical axis of the laser) to the active cavity material structure (fig.1 #13; col.1 lines 54-60) of the laser emission structure and teaches the piezo material and the laser elements to be separately electrically contacted (fig.13), but does not teach using a stiff material disposed about at least a periphery of the laser structure, the stiff material mechanically coupled to the piezo material and to at least a portion of the periphery of the laser structure such that the piezoelectric material is mechanically coupled to the laser structure by the stiff material, such that the piezo stress is transferred to the laser via the stiff material. Yamanashi teaches a similar laser device which is tuned using a piezo material (fig.2), the laser and piezo to have separate electrical contacts (fig.2) and the use of a stiff material (fig.2 2G; SiO2 [0047]) which is disposed at a periphery of the laser structure, mechanically couples the piezo to the active cavity material structure of the laser structure (fig.2 via placement on the active layer), and transfers the mechanical stress from the piezo to the laser structure ([0046-51]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a stiff material, such as SiO2, as taught by Yamanashi between the laser and the piezo as such a material in the described location permits the piezo to transfer the stress as desired while also serving to fully insulate electrically the separately electrically driven laser and piezo (Yamanashi, [0047-48]).

    PNG
    media_image1.png
    416
    822
    media_image1.png
    Greyscale

With respect to claim 15, Reed, as modified, teaches the stiff material is transparent to light of a nominal wavelength of the laser emission structure (based on Reed using a GaAs active region having a wavelength on the order of ~850nm, SiO2 transmitting in such a range).
With respect to claim 16, Reed, as modified, further teaches the piezoelectric material is embedded only in a first section of the substrate (see annotated fig.13 above) such that the VCSEL emission structure is disposed on both the first and the second section of the substrate with the first section of the substrate comprising the piezo electric material (fig.13 when #76 alone) and the second section of the substrate being free of the piezo material (see annotated fig.13 above).
With respect to claim 18, Reed, as modified, teaches the device outlined above including the stiff material is of a material which has a Young’s modulus of at least 65 GPa ([SiO2  ~75 GPa).
With respect to claim 19, Eisenbeiser further teaches the piezoelectric material is embedded in both the first section and the second section of the substrate (fig.13 when piezo is #76+77; see annotated fig.13 below).

    PNG
    media_image2.png
    416
    822
    media_image2.png
    Greyscale


With respect to claim 20, Reed, as modified, teaches the device outlined above including the stiff material is of a material which has a Young’s modulus of at least 65 GPa ([SiO2  ~75 GPa).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed, Eisenbeiser and Yamanishi in view of Panajotov et al. (US 2003/0075725).
With respect to claim 9, Reed, as modified, teaches the device outlined above, but does not specify the non-uniform mechanical stress causes laser light emitted by the VCSEL emission structure to have a particular polarization. Panajotov teaches a similar VCSEL using a piezo material to induce stress (fig.12) including teaching offset/uneven stress application (fig.13) and the use of the stress to enable a particular polarization (abstract). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the stressing means of Reed to select a particular polarization as outlined by Panajotov in order to tailor the output light as desired to fit the particular laser application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following art is noted for teaching laser/optoelectronic devices utilizing piezo based tuning structures: US 9153937, 2012/0076166 and 2018/0188315.
The following art is noted for teaching piezo elements with contacts insulated from the laser contacts: US 2006/0120422, 2002/0039376.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828